Citation Nr: 0840343	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as due to status 
post chip fracture of the right elbow.

2.  Entitlement to service connection for a right shoulder 
disability, to include as due to status post chip fracture of 
the right elbow.

3.  Evaluation of status post chip fracture of the right 
elbow with limitation of motion, currently rated as 10 
percent disabling.

4.  Evaluation of right ulnar entrapment with decreased 
sensation in the fingers, rated as 10 percent disabling prior 
to March 14, 2008.

5.  Evaluation of right ulnar entrapment with decreased 
sensation in the fingers, rated as 30 percent disabling from 
March 14, 2008.

6.  Entitlement to a separate compensable evaluation for 
median neuropathy.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from October 1944 to June 1946 
and from February 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was not 
manifest in service or within one year of separation, and is 
unrelated to service.

2.  Degenerative joint disease of the cervical spine was not 
caused or aggravated by the service-connected disease or 
injury.

3.  A right shoulder disability was not manifest in service 
and is unrelated to service.

4.  A right shoulder disability was not caused or aggravated 
by the service-connected disease or injury.

5.  Chip fracture of the right elbow with limitation of 
motion is manifested by pain and limited motion, with flexion 
to 118 degrees, extension to 35 degrees, supination to 65 
degrees, and pronation to 75 degrees.

6.  Right ulnar entrapment with decreased sensation in the 
fingers is manifested by moderate incomplete paralysis.

7.  The veteran experiences median nerve neuropathy as the 
result of the chip fracture of the right elbow.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated during service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Degenerative joint disease of the cervical spine is not 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2008).

3.  A right shoulder disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  A right shoulder disability is not proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for status post chip fracture of the right elbow with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5205, 5206, 5207, 5209, 5213 (2008).

6.  For the period prior to March 14, 2008, the criteria for 
an evaluation of 30 percent for ulnar entrapment with 
decreased sensation in the fingers have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8516 (2008).

7.  The criteria for an evaluation in excess of 30 percent 
for ulnar entrapment with decreased sensation in the fingers 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8516 (2008).

8.  The criteria for a 10 percent evaluation for median nerve 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in October 2001 discussed the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
assist him in obtaining pertinent evidence.  The evidence 
necessary to establish service connection was discussed.  The 
veteran was asked to identify supportive evidence.  He was 
also informed of the development undertaken by VA.  A 
September 2002 letter provided similar information.

A February 2008 letter explained how to establish service 
connection on a secondary basis.  It also discussed the 
evidence necessary to support claims for service connection 
and higher evaluations.  The evidence of record was listed.  
This letter also advised the veteran of the manner in which 
VA determines disability ratings and effective dates.

Letters in May and August 2008 provided the veteran with the 
diagnostic criteria used in the evaluation of his service 
connected right elbow and ulnar nerve disabilities.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Moreover, with regard to the evaluation of the veteran's 
service connected disabilities, the Board notes that this is 
a case in which the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  The Board observes that 
the veteran's representative, in an October 2008 statement, 
argued that service medical records from the veteran's second 
period of service, with the Army, had not been obtained.  
However, the Board's review indicates that service medical 
records from this period are associated with the claims file.  
The veteran and his representative had not otherwise 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that his right shoulder disability or cervical 
spine disability are the result of participation in combat 
with the enemy.  Therefore, the combat provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2008).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records from the veteran's first period of 
enlistment reflect no diagnosis, complaint, or abnormal 
finding pertaining to his right shoulder or cervical spine.  
On discharge examination in June 1946, the veteran's spine 
and extremities were normal.  

Service medical records for the veteran's second period of 
enlistment also reflect no diagnosis, complaint, or abnormal 
finding pertaining to the veteran's right shoulder or 
cervical spine.  They do note that in July 1949, the veteran 
reported to an orthopedic clinic with complaints of right 
elbow pain.  Physical examination revealed limited motion of 
the right elbow, but no atrophy or swelling.  X-rays 
indicated a loose body and roughening of the olecranon 
process within the joint.  On discharge examination in March 
1950, a chip fracture of the right elbow was noted; the 
veteran's spine and extremities were otherwise normal.  

In December 2001 the veteran stated that he could not raise 
his right arm over shoulder height.  He also indicated that 
he had pain in his neck.

On VA examination in March 2002, the veteran reported that he 
fell from a scaffold in 1948 or 1949, landing on his right 
elbow, shoulder, and neck.  The examiner noted that there was 
no claims file to provide corroborating information.  The 
veteran indicated that after service, he worked as a truck 
driver and had chronic problems and pain in his right elbow.  
He stated that he subsequently had increasing problems with 
his right neck and shoulder.  He denied having received 
orthopedic care or medication.  The examiner noted that the 
veteran was right handed.  He indicated that recent X-rays 
had revealed multiple degenerative joint disease with facet 
arthropathy and osteophytes, with impingement syndrome 
involving the brachial complex in the right arm.  He stated 
that the veteran's shoulder symptoms suggested rotator cuff 
tear.  

In August 2002 the veteran reported that he had  fallen in 
1948 while building Quonset huts, hanging on the scaffold 
with his right arm.  He stated that he had suffered with pain 
in his right shoulder and neck for over 40 years.

An additional VA examination was carried out in June 2003.  
The examiner noted that the claims file was reviewed.  The 
veteran indicated that he fell from some scaffolding in 1948 
or 1949.  He complained of neck and right shoulder pain and 
stated that he had been told that he had arthritis.  The 
examiner noted that previous X-rays revealed degenerative 
joint disease of the cervical spine and of the 
acromioclavicular joint, as well as a tear of the 
supraspinatus tendon and a subacromial bursitis.  His 
assessment included degenerative joint disease of the 
cervical spine and right acromioclavicular joint.  The 
examiner opined that the degenerative joint disease was not 
related to the right elbow disability.  

In June 2003 the veteran asserted that he had not injured his 
elbow when he was nine or ten years old.  

On VA examination in March 2008, the veteran reported a fall 
from a scaffold with a resulting fracture of his right elbow.  
The veteran's recent history, to include surgery, was 
reviewed.  The examiner noted the veteran's history of 
degenerative arthritis of the neck.  He concluded that the 
arthritis was not related to service.

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection is 
not warranted.  In this regard, the Board notes that there is 
no documentation of an injury in the veteran's service 
medical records, and that they are otherwise completely 
negative for any diagnosis, complaint, or abnormal finding 
pertaining to the veteran's right shoulder and cervical 
spine.  Despite the veteran's report of an injury during his 
Army service, the discharge examination report indicates 
normal spine and extremities.  The normal clinical findings 
constitute negative evidence.  The veteran has submitted no 
competent evidence tending to show that his claimed neck and 
right shoulder disabilities are related to service or to his 
service-connected right elbow disability.

Moreover, the June 2003 VA examiner, after complete review of 
the record, interview of the veteran, and physical 
examination, concluded that the claimed disabilities were not 
related to the veteran's service-connected right elbow 
disability.  The examiner reviewed the claims file, discussed 
the relevant findings therein, obtained a complete history 
from the veteran, and completed a thorough examination.  
There is no indication that the examiner was not fully aware 
of the veteran's medical history or that he misstated any 
relevant fact.  The Board thus finds that this opinion to be 
of significant probative value.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service or to service-connected 
disability.  The most probative evidence establishes that the 
veteran's right shoulder and cervical disabilities are not 
related to an injury or disease in service, or otherwise to 
the service-connected right elbow disability.  

The Board notes that the veteran has asserted that he has 
suffered from problems with his right shoulder and neck since 
service.  He is competent to report symptomatology and when 
it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the assertions 
of symptoms during service and thereafter are in conflict 
with the normal clinical findings during service.  Here, the 
Board is presented with the absence of contemporaneous 
records and the veteran's denial of any treatment for many 
years following service.  See Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing the 
evidence).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
right shoulder and cervical spine disabilities, and there is 
no doubt to be resolved.

	Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.
		
On VA examination in March 2002, the veteran reported 
soreness in his right elbow, especially with lifting or 
pressing movements.  He also reported numbness in the fourth 
and fifth fingers on the right.  He denied having received 
treatment.  The examiner noted that the veteran was right 
handed.  Examination revealed flexion of the right elbow to 
118 degrees and extension to 155 degrees.  There was no 
crepitus.  The veteran had swelling in the fingers and wrist 
joint of the right hand.  He had decreased pronation and 
supination of the right, at 4-/5.  Grip on the right was 3/5.  
Finger-finger approximation was markedly diminished, with 
poor finger-finger ability.  Sensory revealed decreased 
sensation of the right hand, including the upper forearm.  
The impression included impingement syndrome involving the 
brachial complex in the right arm and slight decreased 
extension in the right elbow.

An additional VA examination was conducted in June 2003.  The 
veteran complained of loss of motion in his right elbow and 
pain with extension.  He stated that his pain and limitation 
of motion increased with extension and forced extension.  He 
also complained of numbness along the right fourth and fifth 
digits that radiated down his ulnar nerve from the elbow.  
The examiner noted that previous X-rays revealed degenerative 
joint disease of the proximal ulna and bone chips along the 
olecranon.  On physical examination, the veteran was able to 
oppose his thumb to each finger on both hands without 
difficulty.  There was decreased grip on the right when 
compared to the left.  Flexion of the right elbow was to 125 
degrees, and extension lacked 35 degrees.  There was 
increased pain with supination and pronation of the right 
upper extremity but no loss when compared to the left; both 
were 90 degrees.  There was decreased sensation along the 
fourth and fifth digits of the right hand.  Strength of the 
upper extremities was 5/5 bilaterally.  An EMG study revealed 
right ulnar entrapment at the elbow with ongoing denervation.  
The assessment was degenerative joint disease of the right 
elbow, extension deformity with loss of motion of the right 
elbow and ulnar nerve entrapment.  

In June 2003 the veteran asserted that he had not injured his 
elbow when he was nine or ten years old.  He stated that he 
did not know where that information came from.

In April 2004 the veteran underwent cubital tunnel release on 
the right.  In May 2004 he complained of soreness throughout 
his entire right arm.  

On VA examination in March 2008, the veteran reported a fall 
from a scaffold with a resulting fracture of his right elbow.  
The veteran's recent history, to include surgery, was 
reviewed.  The veteran endorsed residual weakness of his hand 
and reported difficulty picking up objects.  He indicated 
that he had residual limitation of motion of the right elbow 
and ability to fully extend the elbow.  He stated that his 
pain was from 0/10 to 5/10.  He denied instability.  He 
indicated that he had difficulty holding small objects and 
that he tended to drop them.  He denied taking medication.  
He stated that he had difficulty washing, using his right 
hand with showering and bathing, and picking up small objects 
and gripping or twisting activities in the kitchen.  On 
physical examination, the veteran had motion from minus 35 to 
120 degrees.  Supination was to 65 degrees and pronation to 
75 degrees.  There was mild pain noted in the posterior 
aspect of the elbow at maximum supination.  Motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive testing or flare-up.  There 
was tenderness in the posterior aspect of the elbow.  Tinel 
sign was positive with tingling noted in the medial forearm, 
as well as the ring and little fingers.  There was no 
tenderness to the medial and lateral aspect of the elbow.  
There was no instability, redness, or heat.  X-rays showed 
moderate osteoarthritis with marginal osteophytes and mild 
sclerosis of the medial head, possibly representing a healed 
fracture.  The diagnosis was contusion and strain of the 
right elbow with history of previous fracture and X-ray 
evidence of probable radial head fracture with postoperative 
cubitus tunnel release.  Subsequent EMG testing revealed 
severe right ulnar neuropathy at the elbow without ongoing 
degeneration and right moderate median neuropathy at the 
wrist without ongoing degeneration.

		Status Post Chip Fracture of the Right Elbow

This disability is evaluated as 10 percent disabling pursuant 
to diagnostic code 5213-5207.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  

Normal forearm (elbow) extension and flexion is from zero to 
145 degrees.  Normal forearm pronation and supination is from 
zero to 80 degrees and from zero to 85 degrees, respectively.  
38 C.F.R. § 4.71, Plate I.

Under diagnostic code 5213, pertinent to the major arm, 
limitation of supination of the arm to 30 degrees or less is 
rated as 10 percent disabling; limitation of pronation of the 
arm is rated as 20 percent disabling when motion is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation, and as 30 percent disabling for motion lost 
beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213.

Under diagnostic code 5207, limitation of extension of the 
major forearm to 45 or 60 degrees warrants a 10 percent 
rating; limitation of extension of the forearm to 75 degrees 
warrants a 20 percent rating; limitation of extension of the 
major forearm to 90 degrees warrants a 30 percent rating; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent rating; and limitation of extension of 
the major forearm to 110 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.	

Diagnostic code 5206 provides for a 10 percent rating where 
flexion of either the major or minor elbow is limited to 100 
degrees.  A 20 percent rating requires that flexion of a 
major or minor elbow be limited to 90 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5206.

Diagnostic code 5208 provides for a 20 percent evaluation 
where flexion of the forearm is limited to 100 degrees and 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5208.  


Upon review of the evidence pertaining to this claim, the 
Board finds that the veteran's right elbow disability is most 
appropriately evaluated as 10 percent disabling.  The current 
evaluation contemplates flexion limited to 100 degrees, 
extension limited to 60 degrees, and supination limited to 30 
degrees.  A higher evaluation requires evidence of pronation 
lost beyond the last quarter of arc, with the hand not 
approaching full pronation; separate evaluations are assigned 
if extension is limited to 45 degrees and flexion is limited 
to 100 degrees.  The evidence of record establishes that the 
veteran does not have such functional restriction due to any 
factor.  DeLuca.  Rather, the veteran has pronation to 75 
degrees, which is nearly full in that plane, and supination 
to 65 degrees.  At worst, he has flexion to 118 degrees and 
extension to 35 degrees.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  Based upon 
all of the evidence of record, including the lay statements, 
the Board concludes that separate evaluations are not 
warranted for functional impairment of flexion and extension.  
Furthermore, the veteran's impairment of supination and 
pronation are not so functionally restricted as to warrant a 
higher evaluation.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for the right elbow 
disability is not for application.  



		Right Ulnar Entrapment

38 C.F.R. § 4.124a, Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve.  
Under Diagnostic Code 8516, when the evidence establishes 
complete paralysis characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened, a 60 percent evaluation is assigned for 
the major extremity.  If ulnar nerve paralysis is incomplete, 
a 10 percent disability rating is assigned for mild 
incomplete paralysis of the major or minor extremity.  If 
there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity.  If the 
paralysis is severe, a 40 percent evaluation is assigned for 
the major extremity.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

For the period prior to March 14, 2008, this disability has 
been evaluated as 10 percent disabling and as 30 percent 
disabling thereafter.  The Board, having reviewed the record, 
concludes that an evaluation of 30 percent is more 
appropriate for the period of this appeal.  In this regard 
the Board finds that the disability has not significantly 
changed and that a uniform evaluation is warranted for the 
period considered under this appeal.  The veteran's reported 
neurological symptoms on VA examinations have been 
essentially unchanged.  Grip has been decreased and finger-
finger approximation markedly diminished.  Severe ulnar 
neuropathy has been diagnosed.  While more recent 
examinations were more detailed, such does not necessarily 
reflect an actual change in pathology.  In this regard, the 
Board notes that the veteran's subjective complaints have 
remained essentially unchanged.  Therefore, the Board 
concludes that for the period prior to March 14, 2008, a 30 
percent evaluation is warranted under the criteria for the 
ulnar entrapment.

However, an evaluation higher than 30 percent is not 
warranted.  A higher evaluation requires evidence severe 
incomplete paralysis.  While the evidence does show that the 
veteran's ulnar entrapment includes weakness and 
incoordination, other signs of severe paralysis are not 
present.  In fact, the veteran does retain some functional 
use.  He also retains the ability to flex and extend the 
involved digits of the right hand, and retains some grip 
strength.  Moreover, the veteran retains full strength of his 
right upper extremity. Accordingly, a rating in excess of 30 
percent is not for application.

However, the Board has determined, based on careful review of 
the record, that a separate compensable evaluation is 
warranted for right median neuropathy.  In this regard the 
Board notes that the March 2008 VA examination report 
discloses that an EMG revealed right median neuropathy 
without ongoing denervation.  The veteran has consistently 
complained of problems with his entire hand, not exclusively 
the ulnar distribution.  With the finding of median 
neuropathy, the Board concludes that such may be addressed 
with the assignment of a 10 percent evaluation.  However, the 
evidence does not establish the presence of moderate partial 
incomplete paralysis of the median nerve.  As noted above, 
the evidence shows weakness and incoordination of the 
veteran's right hand.  However, he retains some functional 
use, and is able to flex and extend the involved digits of 
the right had, and has grip strength.  Accordingly, a 10 
percent evaluation, and no higher, is warranted for right 
median neuropathy.


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.  

Entitlement to service connection for a right shoulder 
disability is denied.

An evaluation in excess of 10 percent for status post chip 
fracture of the right elbow is denied.

For the period prior to March 14, 2008, an evaluation of 30 
percent for right ulnar entrapment with decreased sensation 
in the fingers is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 30 percent for right ulnar 
entrapment with decreased sensation in the fingers is denied.

An evaluation of 10 percent for right median neuropathy is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


